Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/374,639 filed on 07/13/2021. Claims 1-12 have been examined and are pending herein.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-12 of prior patent U.S. Patent No. 11,095,926 and over the claims 1-12 of prior patent U.S. Patent No. 10,419,792. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the instant application includes a broader version of independent claim 1 of the of both prior patents. The independent claims are directed to “receiving a broadcast signal including low level signaling data,… wherein the low level signaling data is used to provide bootstrap information that allows the receiving apparatus to discover at least one service… and wherein the bootstrap information includes a destination user datagram protocol (UDP) port number and a destination internet protocol (IP) address for a second service layer signaling information when the second service layer signaling information is transmitted via a broadcast network; and parsing the low level signaling data included in the broadcast signal…”. The omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Patent No. 10,123,079), in view of Vare (U.S. PG Pub 2013/0034032).
Regarding claims 1, 4, 7, and 10, Oh teaches a method of processing data in a digital receiving apparatus, the method comprising (Figs. 16, 17) receiving a broadcast signal including low level signaling data, wherein the low level signaling data is carried via a specific data pipe (DP) ([col. 1, lines 61-67] receiving a digital broadcast signal; signaling data within the broadcast signal; Fig. 17 - network information is delivered to a specific PLP), 
wherein the low level signaling data includes service category information, the service category information is used to identify an AV service, an audio only service or an ESG (electronic service guide) service (FIG. 14 is a diagram illustrating information where each field value of a service_category field of a service map table, 
wherein the low level signaling data is used to provide bootstrap information that allows the receiving apparatus to discover at least one service layer signaling information ([col. 23, lines 40-44] wherein the scanning table includes information for finding the service signaling data; a signaling decoder configured to parse the first PLP data included in the received broadcast signal and acquire the service signaling data; Fig. 16 – service map table), 
wherein the boots trap information includes a destination user datagram protocol (UDP) port number and a destination internet protocol (IP) address for a second service layer signaling information when the second service layer signaling information is transmitted via a broadcast network (Fig. 13, component destination IP Address, component destination UDP Prt number); and 

parsing the low level signaling data included in the broadcast signal, wherein the low level signaling data is parsed, and then the first service layer signaling information or the second service layer signaling information is processed ([col. 23, lines [40-44] wherein the scanning table includes information for finding the service signaling data; a signaling decoder configured to parse the first PLP data included in the received broadcast signal and acquire the service signaling data).  
Oh fails to explicitly teach wherein the bootstrap information includes URL data for a first service layer signaling information when the first service layer signaling information is transmitted via a broadband network.
Vare is combined to teach wherein the bootstrap information includes URL data for a first service layer signaling information when the first service layer signaling information is transmitted via a broadband network ([0165] a URL may be provided, which resolves to the bootstrap and/or announcement sessions). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Oh, to include bootstrap information including URL data, as taught by Vare, for the purpose of providing the signaling for locating the service guide bootstrap session and announcement ([0165]).
Oh further teaches a method and apparatus for transmitting a broadcast signal. See claim 5.

Regarding claims 2, 5, 8 and 11, Oh-Vare teaches the method of claim 1, wherein the low level signaling data further includes data pipe identification information for identifying a data pipe carrying the first or second service layer signaling information (Oh [col. 11, lines 51-53] The base_PLP id element is information for identifying a PLP that includes program specific information/service information (PSI/SI) of a specific broadcasting station corresponding to the broadcast_id element (or field); Vare [0136] bootstrap information includes URL data for the service layer signaling information when the service layer signaling information is transmitted via a broadband network).  

Regarding claims 3, 6, 9 and 12, Oh-Vare teaches the method of claim 2, wherein the low level signaling data further includes service identification information for identifying each of the at least one service and hidden information for indicating whether the each of the at least one service is hidden (Oh [col. 15, lines 45-47] The service_id field indicates an identifier that indicates each service, and may have a unique feature within one broadcast range; ([col. 15, lines 48-49] The service_status field indicates whether a corresponding service is active or inactive and is hidden or not.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/             Examiner, Art Unit 2421                                                                                                                                                                                           ‘

/NATHAN J FLYNN/             Supervisory Patent Examiner, Art Unit 2421